Title: To James Madison from James Monroe, 10 December 1797
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Decr 10. 1797.
You were so kind as intimate some time since you cod. accomodate me with a draft for two or three hundred dolrs. at Phil. At that time I thought I cod. get along without it, but the excessive charges attending the transportation of my furniture, far exceeding the real value inclines me to accept the draft if you can now furnish it with perfect convenience to yrself.
I have read the speech & replies, & really begin to entertain serious doubts whether this is the country we inhabited 12. or 15. years ago: whether we have not by some accident been thrown to another region of the globe, or even some other planet, for every thing we see or hear of the political kind seems strange & quite unlike what we used to see. Have you any explanation on this head from our political pilots at Phila.?
We are very lonesome and very desirous of seeing you if you cod. pay us a visit for a few days. I am projecting at my other place abt. a house, & wod. be glad of yr. aid. We have too few inducments I fear to make it an object with Mrs. M. to expose herself to the cold, not well to be avoided, in one of our offices or we shod. be happy she wod. accompany you & stay a week with us. Our best wishes to her & the family. Believe me yr. friend & servant
Jas. Monroe
